Title: To George Washington from Presley Nevill, 25 April 1794
From: Nevill, Presley
To: Washington, George


          
            Sir
            [Philadelphia] Friday Morng Apl 25th 1794
          
          Your Excellency, when last I had the honor of waiting on you, hinted a wish to change
            your Agent in Washington County; I believe it would be prudent to do so; the present one
            is considerably involved, he wants method, & I fear punctuality, of which I had no
            Idea, till lately.
          There is in the neighbourhood a certain Charles Morgan, whose Integrity & attention
            may be depended on, if he will undertake the business, I think you will be satisfied. If
            your Excellency thinks proper to instruct me for the purpose, I will engage him or some
            other fit person.
          I shall leave Phila. on Monday Morning, and shall be glad to receive your Excellys
            Commands here or in Pittsburgh. With great respect & Attachment, I’ve the honor to
            be your very Obt Sert
          
            Presley Nevill
          
        